420 So. 2d 885 (1982)
Keith Berkly HODGEN, Deceased Employee; Margaret Hodgen, Individually, and As Mother and Natural Guardian of the Minor Children, Appellants,
v.
BURNUP & SIMS ENGINEERING and Crawford & Company, Appellees.
No. AJ-289.
District Court of Appeal of Florida, First District.
October 6, 1982.
Rehearing Denied November 4, 1982.
*886 James D. Henry of Harris, Barrett & Dew, St. Petersburg, for appellants.
Richard G. Davis of Fowler, White, Gillen, Boggs, Villareal & Banker, P.A., St. Petersburg, for appellees.
MILLS, Judge.
In this workers' compensation appeal, Mrs. Hodgen contends that her husband's fatal heart attack should have been compensable as an occupational disease pursuant to Section 440.151, Florida Statutes (1981). We decline to follow that line of reasoning and affirm.
Though there was evidence that Mr. Hodgen had undergone some unusual emotional stress, there was no evidence that the heart attack was due to any unusual physical exertion. Emotional strain alone is not sufficient to establish a causal connection between employment and heart failure. Richard E. Mosca & Co., Inc. v. Mosca, 362 So. 2d 1340 (Fla. 1978); City of Miami v. Rosenberg, 396 So. 2d 163 (Fla. 1981).
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.